ORDER
On July 30, 1990, the Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent George E. Plowman has misappropriated client trust funds and committed additional professional misconduct in an attempt to conceal his misappropriations. On that same day, the Director filed a petition for temporary suspension pursuant to Rule 16, Rules on Lawyers Professional Responsibility. A hearing on the petition for temporary suspension was held before this court on November 1, 1990. In an order dated November 15, 1990, this court temporarily suspended the respondent from the practice of law. 463 N.W.2d 497.
On February 1, 1991, the Director filed a stipulation for discipline with this court. In the stipulation, the respondent withdrew the portion of his answer which requests a disciplinary sanction other than disbarment and joined with the Director in recommending that the appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility is disbarment. The respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility, and agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility. As for the allegations of the petition against him, respondent previously admitted the alleged misconduct. Respondent acknowledged in the stipulation that his admissions concerning the misappropriation of client funds are sufficient to support disbarment. Respondent also acknowledged that his partial restitution of approximately $110,-000, although noteworthy, does not justify a disposition other than disbarment.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, George E. Plowman, hereby is disbarred pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.